Exhibit 10.5

Short-Term Incentive Plan of Carlyle Taylor

2010 STI Goals

 

Name: Carlyle Taylor    Job Title: President – Radiant Computer Products
Effective Dates of Plan: 1/1/10 – 12/31/10    Business Unit: Radiant Computer
Products STI Potential: 85% of Base Salary    Manager: John Heyman

Goals:

 

Goal Description

  

Weight

  

Payout
Timing

    

Budget

(show qtrly if applicable)

    

Target

(show qtrly if applicable)

     Comments

Company Operating Income –

80% paid at Budget

   80%    Annual     

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

    

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

    

Hardware + Field Services +

Installations GP – 20% paid at Budget. This portion of bonus is only paid out if
the Operating Income budget is achieved.

   20%    Annual     

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

    

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

    

 

* Filed under an application for confidential treatment.